Court of Appeals
                       First District of Texas
                               BILL OF COSTS

                               No. 01-12-00872-CV

                                 Jerry L. Berwick

                                       v.

                                Richard T. Wagner

          NO. 0849782 IN THE 309TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE      CHARGES          PAID/DUE         STATUS          PAID BY
SUPP CLK RECORD      $19.00        01/21/2014       UNKNOWN           ANT
  E-TXGOV FEE         $5.00        11/13/2013         E-PAID          ANT
     MT FEE          $10.00        11/13/2013         E-PAID          ANT
     MT FEE          $10.00        10/23/2013         E-PAID          ANT
  E-TXGOV FEE         $5.00        10/23/2013         E-PAID          ANT
SUPP CLK RECORD      $34.00        10/21/2013       UNKNOWN           ANT
SUPP CLK RECORD      $47.00        10/02/2013       UNKNOWN           ANT
  E-TXGOV FEE         $5.00        04/15/2013         E-PAID          AMI
  E-TXGOV FEE         $5.00        04/05/2013         E-PAID          APE
  E-TXGOV FEE         $5.00        03/25/2013        E-FAILED         ANT
  E-TXGOV FEE         $5.00        03/04/2013         E-PAID          APE
  E-TXGOV FEE         $5.00        01/31/2013         E-PAID          ANT
  E-TXGOV FEE         $5.00        01/31/2013         E-PAID          ANT
  E-TXGOV FEE         $5.00        01/31/2013         E-PAID          ANT
     MT FEE          $10.00        01/31/2013         E-PAID          ANT
     MT FEE          $10.00        01/14/2013         E-PAID          ANT
  E-TXGOV FEE         $5.00        01/14/2013         E-PAID          ANT
 SUPP CLK RECORD               $12.00           12/20/2012                PAID                   APE
      MT FEE                   $10.00           12/05/2012               E-PAID                  ANT
   E-TXGOV FEE                  $5.00           12/05/2012               E-PAID                  ANT
REPORTER'S RECORD            $13,815.50         11/16/2012                PAID                   OTH
  CLERK RECORD                $262.00           11/01/2012                PAID                   ANT
      FILING                  $175.00           10/01/2012               E-PAID                  ANT
   E-TXGOV FEE                  $5.00           10/01/2012               E-PAID                  ANT
   E-TXGOV FEE                  $5.00           10/01/2012               E-PAID                  ANT


   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $14,479.50.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this December 21, 2015.